NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3394-18T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

EDUARDO LAGO, a/k/a
CHULEY EDDIE, EDGARDO
LAGO, EDUARDO L. LAGO,
and EDUARDO LAGOS,

     Defendant-Appellant.
__________________________

                   Submitted November 18, 2020 – Decided January 5, 2021

                   Before Judges Vernoia and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 11-04-0450.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (John J. Bannan, Designated Counsel, on the
                   brief).

                   Lyndsay V. Ruotolo, Acting Union County Prosecutor,
                   attorney for respondent (Michele C. Buckley, Special
                   Deputy Attorney General/Acting Assistant Prosecutor,
                   of counsel and on the brief).
PER CURIAM

      Defendant Eduardo Lago appeals from a February 12, 2019 denial of his

petition for post-conviction relief (PCR) without an evidentiary hearing. We

affirm, substantially for the reasons set forth in the well-reasoned opinion of

Judge Regina Caulfield. We add the following remarks.

      Yessina Feliciano was murdered early in the morning of November 14,

2010, while at the home of her sister, Gloria Francisco. The victim and her sister

answered the door at Francisco's home when the doorbell rang. They were

confronted by three men, and Francisco immediately recognized defendant as

one of the men. She saw defendant lift his arms with something in his hands,

and heard a single gunshot before the three men fled. Feliciano died at the scene

from a gunshot wound.

      Following a jury trial before Judge Caulfield, defendant was convicted of

first-degree knowing or purposeful murder, N.J.S.A. 2C:11-3(a) or (b) (count

one); second-degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(b)

(count two); and second-degree possession of a weapon for an unlawful purpose,

N.J.S.A. 2C:39-4(a) (count three).

      After the conclusion of trial, defense counsel reportedly suffered from

mental health issues and was unavailable to appear with defendant on the

                                                                          A-3394-18T1
                                        2
original sentencing date. Accordingly, Judge Caulfield postponed defendant's

sentencing. Successor counsel appeared on the adjourned sentencing date, and

argued against consecutive sentences for counts one and two, as well as the

merger of counts one and three. Further, he requested that defendant serve the

mandatory minimum sentence for murder. Judge Caulfield merged count three

into count one and imposed a forty-year prison term, subject to the No Early

Release Act, N.J.S.A. 2C:43-7.2. Additionally, the judge sentenced defendant

to a concurrent seven-year sentence term, with a three-year parole disqualifier,

on count two. We affirmed defendant's convictions on his direct appeal. State

v. Lago, No. A-2321-14 (App. Div. Aug. 1, 2017) (slip op. at 25). The Supreme

Court denied defendant's petition for certification in January 2018. State v.

Lago, 232 N.J. 145 (2017).

      Defendant filed a pro se petition for PCR, which was amended in October

2018 by assigned counsel, who claimed defendant's trial, sentencing, and

appellate counsel were ineffective. After Judge Caulfield heard oral argument

on the petition, she issued a comprehensive written decision on February 12,

2019, denying defendant's request for PCR relief.

      On appeal, defendant raises the following arguments:




                                                                        A-3394-18T1
                                       3
            POINT I

            BECAUSE        DEFENDANT      RECEIVED
            INEFFECTIVE ASSISTANCE OF COUNSEL, THE
            PCR COURT ERRED IN DENYING DEFENDANT'S
            PETITION FOR PCR.

            (A) Legal Standards Governing Applications For
            [PCR].

            (B) Trial Counsel was Ineffective When He Failed to
            Properly Prepare for this Case Pre-trial by Failing to
            Investigate the Case and Failing to Prepare and Litigate
            this Case During Trial and Through to Sentencing.

            POINT II

            BECAUSE THERE ARE GENUINE ISSUES OF
            MATERIAL FACT IN DISPUTE, THE PCR COURT
            ERRED IN DENYING AN EVIDENTIARY
            HEARING.

            (A) Legal Standards Governing [PCR] Evidentiary
            Hearings.

            (B) Petitioner is Entitled to an Evidentiary Hearing.

      It is well established that PCR proceedings are not a substitute for a direct

appeal. R. 3:22-3; State v. Afanador, 151 N.J. 41, 50 (1997). Thus, defendant

is barred from raising new issues in his PCR appeal which should have been

raised on direct appeal. R. 3:22-4(a). Moreover, to the extent defendant raises



                                                                           A-3394-18T1
                                        4
issues which we previously addressed in his direct appeal, he is barred from

relitigating those issues. R. 3:22-5.

      To establish a claim of ineffective assistance of counsel, a defendant must

satisfy a two-part test: (1) "counsel made errors so serious that counsel was not

functioning as the 'counsel' guaranteed the defendant by the Sixth Amendment,"

and (2) "the deficient performance prejudiced the defense."          Strickland v.

Washington, 466 U.S. 668, 687 (1984); accord State v. Fritz, 105 N.J. 42, 58-59

(adopting the Strickland test in New Jersey). The defendant must establish "a

reasonable probability that, but for counsel's unprofessional errors, the result of

the proceeding would have been different." Strickland, 466 U.S. at 694. The

defendant must affirmatively prove prejudice to the defense. Ibid.

      Rule 3:22-10(b) provides that a defendant is only entitled to an evidentiary

hearing on a PCR petition if he establishes a prima facie case in support of PCR.

To establish a prima facie case, a defendant must demonstrate "the reasonable

likelihood of succeeding under the test set forth in Strickland[.]" State v.

Preciose, 129 N.J. 451, 463 (1992). Moreover, there must be "material issues

of disputed fact that cannot be resolved by reference to the existing record," and

the court must determine that "an evidentiary hearing is necessary to resolve the




                                                                           A-3394-18T1
                                        5
claims for relief." State v. Porter, 216 N.J. 343, 354 (2013) (quoting Rule 3:22-

10(b)).

      When determining whether to grant an evidentiary hearing, the PCR court

must consider the facts in the light most favorable to the defendant. Preciose,

129 N.J. at 462-63. "If the court perceives that holding an evidentiary hearing

will not aid the court's analysis of whether the defendant is entitled to [PCR], or

that the defendant's allegations are too vague, conclusory, or speculative to

warrant an evidentiary hearing, then an evidentiary hearing need not be granted."

State v. Marshall, 148 N.J. 89, 158 (1997) (citations omitted). The denial of an

evidentiary hearing for a PCR petition is reviewed for an abuse of discretion.

State v. Brewster, 429 N.J. Super. 387, 401 (App. Div. 2013) (citing Marshall,

148 N.J. at 157-58).

      Judge Caulfield's opinion reflects her thorough analysis of the issues

raised by defendant, so we need only highlight some of her findings to give

context to our decision.

      In response to defendant's argument that trial counsel was ineffective for

failing to properly investigate and prepare for trial, the judge noted defendant

failed to produce affidavits or certifications from any witnesses who would have

supported his defense that he was not responsible for the victim's murder.


                                                                           A-3394-18T1
                                        6
Accordingly, the judge deemed the claim that counsel was deficient for failing

to conduct an adequate investigation "nothing more than a 'bald assertion.'"

Likewise, the judge found defendant's assertion that trial counsel was ineffective

for failing to investigate the criminal histories of the State's witnesses to be

"without merit." She observed, for example, that when defendant's trial counsel

commenced cross-examination of one particular witness, "defense counsel

brought [that witness's] pending robbery and burglary charges in Essex County

to the [c]ourt's attention. Counsel had been provided a copy of [the witness's]

criminal history . . . . [and] questioned [him] at length about the charges."

        Judge Caulfield further determined "the trial record makes clear that

counsel developed a reasonable strategy, through his cross-examination of the

State's witnesses, that defendant may have been present at the scene but was not

the individual who fired the gun."        The judge outlined how trial counsel

vigorously cross-examined several witnesses to challenge their credibility and

to lend credence to defendant's claim he was not the shooter.

        Defendant also asserted his trial counsel's performance during a Gross1

hearing was ineffective. However, Judge Caulfield found this claim to be

"vague."      Moreover, the judge determined defendant failed to establish


1
    State v. Gross, 216 N.J. Super. 90 (App. Div. 1987) aff'd, 121 N.J. 1 (1990).
                                                                           A-3394-18T1
                                          7
"counsel's performance at such hearing was either deficient or that it prejudiced

the defense." She recalled that while trial counsel

              expressed some uncertainty about how to proceed with
              [one] witness, same is understandable given [that
              witness's] vacillation . . . between remembering parts of
              what he had told the police in his statement, and not
              recalling other parts, and then a few days later, . . .
              stating that he could not recall anything about the
              statement. Counsel asked for a moment and then
              proceeded with his questions.

The judge also confirmed defense counsel's initial uncertainty during the Gross

hearing did not constitute an error "so serious that [he] was not functioning as

the counsel guaranteed by the Sixth Amendment." State v. Pierre, 223 N.J. 560,

578 (2015), quoting Strickland, 466 U.S. at 687; State v. Nash, 212 N.J. 518,

542 (2013) (citation omitted). Similarly, Judge Caulfield rejected as "without

merit" defendant's argument that trial counsel was ineffective for failing to file

a Wade2 motion. Further, she disagreed trial counsel should have filed a motion

to suppress Francisco's identification of defendant. Noting defendant did not

allege suggestive identification procedures were utilized by law enforcement

and that there was "no issue" as to Francisco's ability to identify defendant, the




2
    U.S. v. Wade, 388 U.S. 218 (1967).
                                                                          A-3394-18T1
                                         8
judge properly recognized, "[i]t is not ineffective assistance for an attorney to

fail to file a motion that lacks merit." State v. O'Neal, 190 N.J. 601, 619 (2007).

      Regarding defendant's contention his trial attorney's mental health issues

caused him to be ineffective, Judge Caulfield found defendant failed to show

trial counsel's mental health issues were present before or during trial. Having

presided over the trial, the judge recalled "trial counsel conducted a focused

cross-examination of each witness, pointed out inconsistencies in their

testimony, attacked their credibility, and did everything he could to establish

that another individual had shot and killed the victim." Judge Caulfield added:

             as the record makes clear, counsel provided clear,
             direct, and coherent opening and closing statements,
             appropriately cross-examined the State's witnesses
             through the trial and lodged appropriate and often
             successful objections during the direct examination of
             the State's witnesses. In addition, the court notes that
             at no point during the trial did the court make any
             observations concerning trial counsel's alleged mental
             health issues.

      The judge concluded, "defendant's claims, without more, and with no

support in the trial record - do not establish that his trial attorney's representation

fell below an objective standard of reasonableness under the Strickland/Fritz

analysis." Consequently, the judge determined there was "no basis to order the

production of [trial counsel's] treatment records, if same even exist."


                                                                               A-3394-18T1
                                          9
      Defendant also contends for the first time on appeal that trial counsel was

ineffective because he failed to argue defendant was intoxicated at the time of

the shooting and should have requested jury charges on intoxication. Defendant

claims "the intoxication defense would have dovetailed nicely with the rest of

the defense, because one can be intoxicated without being the shooter. It was

not trial strategy to forego the intoxication defense, and even if it was, this would

be an unsound strategy."

      "Appellate review is not limitless. The jurisdiction of appellate courts

rightly is bounded by the proofs and objections critically explored on the record

before the trial court by the parties themselves." See State v. Robinson, 200 N.J.

1, 19 (2009); see also Zaman v. Felton, 219 N.J. 199, 226-27 (2014).

Accordingly, we need not address defendant's argument about trial counsel's

decision not to advance the theory that defendant was intoxicated at the time of

the murder.

      If we were to consider this newly-minted intoxication argument, we do

not find it persuasive, as it is not tethered to any showing of prejudice under the

second Strickland prong. Moreover, we have long recognized trial strategy is

clearly within the presumptive discretion of competent trial counsel. See State

v. Coruzzi, 189 N.J. Super. 273, 321 (App. Div. 1983). Strategic decisions are


                                                                             A-3394-18T1
                                        10
presumed to fall "within the wide range of reasonable professional assistance[.]"

State v. Arthur, 184 N.J. 307, 318-19 (2005) (citations omitted). Upon review

of the record, we are satisfied any strategic decision made by trial counsel to

refrain from arguing there was evidence of defendant's intoxication at the time

of the murder was valid, particularly since defendant maintained he was not the

shooter. We further note that mere strategic miscalculations are insufficient to

warrant reversal. State v. Allegro, 193 N.J. 352, 367 (2008) ("As a general rule,

strategic miscalculations or trial mistakes are insufficient to warrant reversal

except in those rare instances where they are of such magnitude as to thwart the

fundamental guarantee of a fair trial.").

      Defendant also contends that sentencing counsel was ineffective for

failing to present mitigating factors for the judge's consideration, such as his

youthful age at the time of the murder. We are satisfied Judge Caulfield properly

rejected this argument. The judge recalled that at sentencing, counsel argued

for a minimal aggregate sentence and asked her to apply mitigating factor three

(defendant acted under a strong provocation), N.J.S.A. 2C:44-1(b)(3). She

rejected mitigating factor three after reviewing her "copious notes" from the

trial, and added that "[t]here were no other mitigating factors that counsel could

reasonably have argued." Further, the judge noted, "[t]he fact that defendant


                                                                          A-3394-18T1
                                       11
was 17 at the time of the homicide is not a statutory mitigating factor, and was

a fact the court was well aware of."        Accordingly, the judge determined

defendant "failed to establish a case of ineffective assistance of [sent encing]

counsel."

      Additionally, defendant contends that both his trial and appellate counsel

were ineffective for failing to assert the factual basis for his murder charge was

insufficient to support a conviction. We agree with Judge Caulfield that this

argument lacks merit.     As the judge aptly noted, the State's case against

defendant was strong. Indeed, it involved testimony from various witnesses,

including the eyewitness testimony of the victim's sister, "who knew defendant

well, recognized him on the morning of the shooting, and saw him raise an object

in his hand immediately before her sister was shot."

      Although defendant is entitled to the effective assistance of trial and

appellate counsel, "counsel does not have a constitutional duty to raise every

non[-]frivolous issue requested by the defendant." State v. Morrison, 215 N.J.

Super. 540, 549 (App. Div. 1987) (citing Jones v. Barnes, 463 U.S. 745, 754

(1983)); see also State v. Gaither, 396 N.J. Super. 508, 516 (App. Div. 2007)

(holding that appellate counsel is not "required to advance every claim insisted

upon by a client on appeal.").


                                                                          A-3394-18T1
                                       12
      Absent an evidentiary hearing, our review of the factual inferences drawn

by the PCR court from the record is de novo. State v. Blake, 444 N.J. Super.

285, 294 (App. Div. 2016). Likewise, we review the legal conclusions of a PCR

court de novo. State v. Harris, 181 N.J. 391, 419 (2004) (citing Manalapan

Realty, LP v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995)).

      Having carefully reviewed the record and conducted a de novo review, we

perceive no basis to disturb Judge Caulfield's well-supported finding that

defendant failed to establish the performance of trial, sentencing or appellate

counsel was deficient or that their alleged respective errors prejudiced him.

Accordingly, defendant was not entitled to an evidentiary hearing and his PCR

petition was properly denied.

      To the extent we have not addressed defendant's arguments, we conclude

they are without sufficient merit to warrant discussion in a written opinion. R.

2:11-3(e)(2).

      Affirmed.




                                                                        A-3394-18T1
                                      13